                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
VARQUEZ SALS,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )            No. 2:19-cv-2046-JDT-cgc
                                                 )
TONY PARKER, ET AL.,                             )
                                                 )
       Defendants.                               )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On January 17, 2019, Plaintiff Varquez Sals, who is incarcerated at the West Tennessee

State Penitentiary (WTSP) in Henning, Tennessee, filed a pro se complaint pursuant to 42 U.S.C.

§ 1983, accompanied by a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court

issued an order granting Sals leave to proceed in forma pauperis and assessing the civil filing fee

pursuant to the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b. (ECF No. 4). The Clerk

shall record the Defendants as Tennessee Department of Correction (TDOC) Commissioner Tony

Parker and Natalie Voss, WTSP Director of Health Services. The Defendants are sued only in

their official capacity. (ECF No. 1 at 4.)

       In his complaint, Sals alleges that he suffers from a severe skin condition, Hidradenitis

Suppurativa, which requires constant treatment and monitoring. He states that he has open sores

and has been denied proper treatment despite his repeated requests. Sals alleges that as a result of

inadequate treatment he has contracted the MRSA virus [methicillin-resistant staphylococcus

aureus] more than once. He seeks compensatory damages and a transfer to the Lois M. Deberry

Special Needs Facility in Nashville, Tennessee. (Id. at 5.)
       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

                                                  2
and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Sals filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Sals brings his claims against the Defendants only in their official capacities, which are

treated as claims against their employer, TDOC. Claims against TDOC are, in turn, treated as

claims against the State of Tennessee. As such, the claims are barred by sovereign immunity. The

Eleventh Amendment to the United States Constitution provides that “[t]he Judicial power of the

United States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects

of any Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment has been construed to

prohibit citizens from suing their own states in federal court. Welch v. Tex. Dep’t of Highways &

Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984); see also Va. Office for Protection & Advocacy v. Stewart, 131 S. Ct. 1632, 1638

(2011) (“A State may waive its sovereign immunity at its pleasure, and in some circumstances

Congress may abrogate it by appropriate legislation. But absent waiver or valid abrogation, federal

courts may not entertain a private person’s suit against a State.” (citations omitted)). Tennessee

has not waived its sovereign immunity. See Tenn. Code Ann. § 20-13-102(a). Moreover, a state

                                                 3
is not a person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ.

Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

       Even if the complaint is construed as suing the Defendants in their individual capacities,

Sals does not state a claim. The complaint contains no specific factual allegations concerning

either Parker or Voss. When a complaint fails to allege any action by a defendant, it necessarily

fails to “state a claim for relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       Sals also has no claims against Defendant Parker or Defendant Voss merely because of

their respective supervisory positions as TDOC Commissioner and WTSP Health Services

Director. Under § 1983, “[g]overnment officials may not be held liable for the unconstitutional

conduct of their subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S.

at 676; see also Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Thus, “a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676.

       There must be a showing that the supervisor encouraged the specific incident of
       misconduct or in some other way directly participated in it. At a minimum, a § 1983
       plaintiff must show that a supervisory official at least implicitly authorized,
       approved or knowingly acquiesced in the unconstitutional conduct of the offending
       subordinates.

Bellamy, 729 F.2d at 421 (citation omitted).          A supervisory official, who is aware of the

unconstitutional conduct of his subordinates, but fails to act, generally cannot be held liable in his

individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Gregory v. City of

Louisville, 444 F.3d 725, 751 (6th Cir. 2006). In addition, a failure to take corrective action in

response to an inmate grievance or complaint does not supply the necessary personal involvement

for § 1983 liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against

a prisoner on an administrative complaint does not cause or contribute to the [constitutional]



                                                  4
violation. A guard who stands and watches while another guard beats a prisoner violates the

Constitution; a guard who rejects an administrative complaint about a completed act of misconduct

does not.”).

        Because the complaint in this case contains no factual allegations against the Defendants,

Sals does not adequately allege that Defendants Parker or Voss, through their own actions, violated

Sals’s rights.

        For these reasons, Sals’s complaint is subject to dismissal in its entirety for failure to state

a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that Sals should be given an opportunity to amend his complaint.

        In conclusion, Sals’s complaint is DISMISSED for failure to state a claim on which relief

can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1). However, Sals is

GRANTED leave to file an amended complaint. Any amendment must be filed within twenty-one

days after the date of this order. Sals is advised that an amended complaint will supersede the

original complaint and must be complete in itself without reference to the prior pleadings. The

text of the complaint must allege sufficient facts to support each claim without reference to any



                                                   5
extraneous document. Any exhibits must be identified by number in the text of the amended

complaint and must be attached to the complaint. All claims alleged in an amended complaint

must arise from the facts alleged in the original complaint. Each claim for relief must be stated in

a separate count and must identify each defendant sued in that count. If Sals fails to file an

amended complaint within the time specified, the Court will assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
